Title: To John Adams from William Tudor, Sr., March 1818
From: Tudor, William, Sr.
To: Adams, John


				
					Dear Sir
					Boston March 1818
				
				At the Request of General Welles I write this Letter to introduce Mr. Binon the Artist we yesterday mentioned in the Committee’s Address & whose Services you so kindly condescended to encourage, for the Public Purpose of gratifying the Citizens of this Town, & Posterity.From the Specimen of his Abilities as an Artist of which We have a satisfying Proof in a Bust of General Dearborn, we confide in a successful Obtainment of a much desired Purpose, not lessened by the interesting Interview which took Place Yesterday at Quincy.most respectfully Yours
				
					Wm Tudor
				
				
			